IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          October 21, 2009

                                     No. 09-10150                      Charles R. Fulbruge III
                                   Summary Calendar                            Clerk



DONALD DAVIS

                                                   Plaintiff-Appellant
v.

JACK LYNCH, ET AL.

                                                   Defendants-Appellees




                   Appeal from the United States District Court
                        for the Northern District of Texas




Before HIGGINBOTHAM, CLEMENT, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Donald Davis, an inmate, filed this suit under 18 U.S.C. § 1983 seeking
monetary relief. Davis, while released on parole for a two year sentence, was
arrested and charged with a new offense of manufacture and delivery of a
controlled substance. He was subsequently arraigned on a parole-violation
warrant. Davis alleges that because of this he was unable to post bond and be
released pending the resolution of the new controlled-substance charge. Davis


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                        No. 08-10634

filed a state writ of habeas corpus challenging the failure to timely provide a
preliminary hearing. The state court granted relief by directing the Texas
Department of Justice, Parole Division, to give him a preliminary hearing within
30 days.
      Davis contends that the delay in providing him a hearing effectively
extended his parole beyond the discharge date for his original conviction. The
district court dismissed his suit on the grounds that he had not met the
requirements established in Heck v. Humphrey.1 There the court stated that “in
order to recover damages for allegedly unconstitutional conviction or
imprisonment, or for other harm caused by actions whose unlawfulness would
render a conviction or sentence invalid, a § 1983 plaintiff must prove that the
conviction or sentence has been reversed on direct appeal, expunged by executive
order, declared invalid by a state tribunal authorized to make such
determination, or called into question by a federal court’s issuance of a writ of
habeas corpus.” 2             Here the state court’s ruling did not invalidate the
imprisonment. Davis has not therefore met the Heck prerequisite for his § 1983
claim.
      For the foregoing reasons, the district court’s judgment is AFFIRMED.




         1
             512 U.S. 477 (1994).
         2
             Id. at 486-87.

                                              2